Exhibit 10.1

 

 

[Insert Dealer Letterhead]

 

DATE:

August [2][3], 2016

 

 

 

 

TO:

DISH Network Corporation

 

 

9601 South Meridian Boulevard

 

 

Englewood, CO 80112

 

ATTENTION:

[                      ]

 

TELEPHONE:

[                      ]

 

FACSIMILE:

[                      ]

 

 

 

 

FROM:

[Dealer]

 

 

 

 

SUBJECT:

[Base][Additional] Note Hedge Transaction

 

 

The purpose of this agreement (this “Confirmation”) is to confirm the terms and
conditions of the transaction entered into between [Dealer] (“Dealer”) and DISH
Network Corporation (“Counterparty”) on the Trade Date specified below (the
“Transaction”).  This Confirmation constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.  This Confirmation constitutes the
entire agreement and understanding of the parties with respect to the subject
matter and terms of the Transaction and supersedes all prior or contemporaneous
written and oral communications with respect thereto.

 

[Insert Dealer agency statement, if applicable][Insert Statement that Dealer is
not a member of the Securities Investor Protection Corporation, if applicable]

 

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern, and in the event of any
inconsistency between either the Equity Definitions or this Confirmation and the
Agreement (as defined below), the Equity Definitions or this Confirmation, as
the case may be, shall govern.  For the avoidance of doubt, except to the extent
of an express conflict, the application of any provision of this Confirmation,
the Agreement or the Equity Definitions shall not be construed to exclude or
limit the application of any other provision of this Confirmation, the Agreement
or the Equity Definitions.  For the purposes of the Equity Definitions, each
reference herein to a Note Hedging Unit shall be deemed to be a reference to a
Call or an Option, as the context requires.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Dealer and Counterparty had executed an agreement in such form (without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine), (ii) the election
of USD as the Termination Currency and (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer,
with a “Threshold Amount” of 3% of the shareholders’ equity of [Dealer][Dealer’s
ultimate parent] (provided that (a) the phrase “, or becoming capable at such
time of being declared,” shall be deleted from clause (1) of such
Section 5(a)(vi) of the Agreement, (b) “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement[, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of Dealer’s banking business] and (c) the following language shall be added to
the end of Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature, (y) funds were available to enable the relevant party to
make the payment when due and (z) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”).  The
Transaction shall be the only transaction under the Agreement.

 

The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:

 

--------------------------------------------------------------------------------


 

General:

 

 

 

 

 

Trade Date:

 

August [2][3], 2016.

 

 

 

Effective Date:

 

The closing date for the initial issuance of the Convertible Notes.

 

 

 

Transaction Style:

 

Modified American, as described below under “Procedure for Exercise”.

 

 

 

Transaction Type:

 

Note Hedging Units.

 

 

 

Seller:

 

Dealer.

 

 

 

Buyer:

 

Counterparty.

 

 

 

Shares:

 

The Class A common stock, par value USD 0.01 per share, of Counterparty.

 

 

 

Convertible Notes:

 

3.375% Convertible Notes of Counterparty due August 15, 2026, offered pursuant
to an Offering Memorandum to be dated as of August 2, 2016 and issued pursuant
to the indenture to be dated August 8, 2016, by and between Counterparty and
U.S. Bank National Association, as trustee (the “Indenture”), excluding any such
notes beneficially owned by Counterparty or its subsidiaries. References herein
to the Indenture refer to the draft of the Indenture most recently reviewed by
the parties at the time of execution of this Confirmation. If any relevant
sections of the Indenture are changed, added or renumbered upon execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties. Subject to the foregoing, references herein
to the Indenture shall be to the Indenture as executed, without giving effect to
any amendment, supplement or modification thereto other than, subject to the
provision set forth under “Settlement Amount” below relating to Counterparty
Determinations, a Merger Supplemental Indenture (as defined below). If any
amendment or supplement is made to the Indenture following execution thereof
(other than pursuant to a Merger Supplemental Indenture) (x) the Calculation
Agent shall determine the relevant Settlement Amount and Settlement Date for any
Note Hedging Unit exercised thereafter in accordance with this Confirmation by
referring to the relevant provisions of the Indenture without giving effect to
such amendment or supplement, and (y) such supplement or amendment shall be
disregarded for all other purposes hereunder. Terms in quotation marks that are
not otherwise defined in this Confirmation shall have the meanings set forth in
the Indenture, unless the context requires otherwise.

 

2

--------------------------------------------------------------------------------


 

Number of Note Hedging Units:

 

[        ](1), as reduced by any Note Hedging Units exercised hereunder.

 

 

 

Applicable Percentage:

 

[        ]%

 

 

 

Note Hedging Unit Entitlement:

 

15.3429.

 

 

 

Strike Price:

 

USD1,000 divided by the Note Hedging Unit Entitlement (which equals
approximately USD 65.18).

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date.

 

 

 

Exchange:

 

The NASDAQ Global Select Market.

 

 

 

Related Exchanges:

 

All Exchanges.

 

 

 

Calculation Agent:

 

Dealer; provided that, following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized independent equity
derivatives dealer to replace Dealer as the Calculation Agent, and the parties
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent.

 

Following any adjustment, determination or calculation by the Calculation Agent
or Determining Party hereunder, upon a written request by Counterparty (which
may be by email), the Calculation Agent or Determining Party, as the case may
be, will promptly (but in any event within three Scheduled Trading Days) provide
to Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such adjustment, determination or calculation (including any assumptions used in
making such adjustment, determination or calculation), it being understood that
in no event will Dealer be obligated to share with Counterparty any proprietary
or confidential data or information or any proprietary or confidential models
used by it in making such adjustment, determination or calculation.

 

 

 

Procedure for Exercise:

 

 

 

 

 

Potential Exercise Dates:

 

Each Conversion Date.

 

--------------------------------------------------------------------------------

(1) To be: the aggregate principal amount of Convertible Notes issued on the
original closing date (in the case of the Base Note Hedge Confirmation) or upon
exercise of the option to purchase additional Convertible Notes (in the case of
the Additional Note Hedge Confirmation), divided by USD 1,000

 

3

--------------------------------------------------------------------------------


 

Conversion Date:

 

Each “Conversion Date.”

 

 

 

Required Exercise on Conversion Dates:

 

On each Conversion Date, a number of Note Hedging Units equal to [(i)] the
number of Convertible Notes in denominations of USD1,000 principal amount
submitted for conversion in respect of such Conversion Date in accordance with
the terms of the Indenture [minus (ii) the number of Note Hedging Units that are
or are deemed to be automatically exercised on such Conversion Date under the
Base Note Hedge Transaction Confirmation dated August 2, 2016 between Dealer and
Counterparty (the “Base Note Hedge Confirmation”),](2) shall be exercised
automatically, subject to “Notice of Exercise” below; provided that in no event
will the number of Note Hedging Units exercised or deemed exercised hereunder
exceed the Number of Note Hedging Units. For the avoidance of doubt, if the
immediately preceding sentence would result in the exercise of a fraction of a
Note Hedging Unit on any day, the number of Shares and/or amount of cash
deliverable in respect of such portion of a Note Hedging Unit shall be equal to
the product of such fraction and the Settlement Amount applicable to a full Note
Hedging Unit exercised on such day.

 

 

 

Expiration Date:

 

August 15, 2026.

 

 

 

Multiple Exercise:

 

Applicable, as provided under “Required Exercise on Conversion Dates”.

 

 

 

Automatic Exercise:

 

As provided under “Required Exercise on Conversion Dates”.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions, in
order to exercise any Note Hedging Units, Counterparty (or the Trustee under the
Indenture or any other agent authorized by Counterparty; provided that
(i) Dealer shall only accept notices from the Trustee or such agent if
Counterparty has notified Dealer in writing of such person’s authority to act on
behalf of Counterparty and (ii) subject to clause (i), Dealer may rely on
notices received from the Trustee or such agents without independent
verification of the information in such notices) must (x) notify Dealer in
writing (which, for the avoidance of doubt, may be by email) and (y) confirm
receipt by telephone at the telephone number included in Dealer’s contact
information set forth in this Confirmation (or such other telephone number as
provided by Dealer to Counterparty), in each case, prior to 5:00 PM, New York
City time, on or before the “Scheduled Trading Day” immediately preceding the
first day of the “Observation Period” relating to the Convertible Notes
converted on the Conversion Date relating to the relevant Exercise Date (or, if
“Physical Settlement” is applicable or “Combination Settlement” is applicable
and the applicable “Specified Dollar Amount” is less than USD 1,000, the day
that is two “Scheduled Trading Days” prior to the Extended Observation Period)
(the “Notice

 

--------------------------------------------------------------------------------

(2) Insert for Additional Note Hedge Confirmation only.

 

4

--------------------------------------------------------------------------------


 

 

 

Deadline”) of:

 

(i) the number of Note Hedging Units being exercised on such Exercise Date,

 

(ii) if applicable, the scheduled commencement date of the “Observation Period”
and the scheduled settlement date under the Indenture for the Convertible Notes
converted on the Conversion Date corresponding to such Exercise Date, and

 

(iii) the “Settlement Method” elected or deemed elected with the applicable
“Specified Dollar Amount” in the case of “Combination Settlement”; provided that
if Counterparty fails to timely provide the notice described in this clause
(iii) or does not, in such notice, make the representation set forth under “No
Material Non-Public Information” as of the date Counterparty delivers such
notice, the “Settlement Method” shall be deemed to be “Combination Settlement”
and the “Specified Dollar Amount” shall be deemed to be USD 1,000 for purposes
of calculating the Settlement Amount (as defined below) and, in the case of any
such actual or deemed election, Counterparty agrees that it will settle the
relevant Convertible Notes using the “Settlement Method” and, in the case of
“Combination Settlement,” the “Specified Dollar Amount” that are applicable
hereunder; provided, further, that, notwithstanding the foregoing, a Notice of
Exercise shall be effective if given after the applicable Notice Deadline
specified above but prior to 5:00 P.M., New York City time, on the fifth
Exchange Business Day following such Notice Deadline, in which event the
Calculation Agent shall have the right to adjust Dealer’s payment and/or
delivery obligation hereunder, with respect to such exercise of Note Hedging
Units, as appropriate to reflect the additional actual out-of-pocket costs
(including, but not limited to, losses actually incurred as a result of hedging
mismatches and actual market losses) and reasonable and documented out-of-pocket
expenses actually incurred by Dealer or any of its affiliates in connection with
its hedging activities (including the unwinding of any Hedge Position) as a
result of it not having received such notice prior to such Notice Deadline (it
being understood that the adjusted payment and/or delivery obligation described
in the preceding proviso can never be less than zero and can never require any
payment or delivery by Counterparty).

 

Notwithstanding the foregoing, in respect of Convertible Notes with a Conversion
Date during the period beginning on, and including March 15, 2026 and ending at
the close of business on the second “Scheduled Trading Day” immediately
preceding the “Maturity Date”:

 

(x) the Notice Deadline in respect of the information set forth in clause
(i) above shall be 5:00 PM, New York City time, on the “Scheduled Trading Day”
immediately preceding the “Maturity Date,”

 

5

--------------------------------------------------------------------------------


 

 

 

(y) the Notice of Exercise need not include the information set forth in clause
(ii) above, and

 

(z) the Notice Deadline in respect of the information set forth in clause
(iii) above shall be 5:00 PM, New York City time, on March 15, 2026.

 

For the avoidance of doubt, if Counterparty fails to give a Notice of Exercise
when due in respect of any exercise of Note Hedging Units hereunder as set forth
above, Dealer’s obligation to make any payment or delivery in respect of such
exercise shall be permanently extinguished, and late notice shall not cure such
failure.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
validly exercised Note Hedging Unit, Dealer shall deliver to Counterparty, on
the related Settlement Date, the Settlement Amount.

 

For the avoidance of doubt, to the extent Dealer is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions shall be applicable to any such delivery of Shares, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Share Settlement” and “Share Settled”; and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws. “Share Settlement” means settlement of a Note
Hedging Unit pursuant to clause (a) or (b) under “Settlement Amount” below, and
“Share Settled” has a meaning correlative thereto.

 

 

 

Settlement Amount:

 

The Applicable Percentage of the aggregate of the number of Shares and/or amount
of cash in USD for each Convertible Note in principal amount of USD 1,000
converted on such Conversion Date, with such Applicable Percentage of the
aggregate of the number of Shares and/or amount of cash determined as follows:

 

(a)                                 if (x) “Combination Settlement” is
applicable and the applicable “Specified Dollar Amount” is less than USD 1,000
or (y) “Physical Settlement” is applicable, a number of shares equal to the sum,
for each of the 90 consecutive “VWAP Trading Days” commencing on the earlier of
the third “Scheduled Trading Day” immediately following such Conversion Date and
the 95th “Scheduled Trading Day” prior to the “Maturity Date” (such period, the
“Extended Observation Period”), of the product of (x) the Applicable Percentage
and (y) (A) the excess, if any, of (X) 1/90th of the product of the “Conversion
Rate” on such “VWAP Trading Day” and the “Daily

 

6

--------------------------------------------------------------------------------


 

 

 

VWAP” (determined by the Calculation Agent in accordance with the Indenture) on
such “VWAP Trading Day” over (Y) USD 1,000 divided by 90, divided by (B) such
“Daily VWAP”;

 

(b)                                 if “Combination Settlement” is applicable
and the applicable “Specified Dollar Amount” is greater than or equal to USD
1,000,

 

(1) a number of shares equal to the sum, for each “VWAP Trading Day” during the
related “Observation Period,” of the greater of (i) a number of Shares equal to
the product of (x) the Applicable Percentage and (y) (A) the excess, if any, of
the “Daily Conversion Value” on such “VWAP Trading Day” over the “Daily
Measurement Value” on such “VWAP Trading Day”, divided by (B) the “Daily VWAP”
for such “VWAP Trading Day” and (ii) zero, and

 

(2) an amount of cash equal to the sum, for each “VWAP Trading Day” during the
related “Observation Period”, of the product of (x) the Applicable Percentage
and (y) the excess, if any, of (i) the lesser of the “Daily Conversion Value” on
such “VWAP Trading Day” and the “Daily Measurement Value” on such “VWAP Trading
Day,” over (ii) USD 1,000 divided by 45; or

 

(c)                                  if “Cash Settlement” is applicable, an
amount of cash equal to the sum, for each “VWAP Trading Day” during the related
“Observation Period”, of the product of (x) the Applicable Percentage and
(y) the excess, if any, of (i) the “Daily Conversion Value” on such “VWAP
Trading Day” over (ii) USD 1,000 divided by 45;

 

Following the occurrence of any Merger Event in which the holders of Shares
receive only cash, the Settlement Amount in respect of any Note Hedging Unit
exercised thereafter shall consist of the Applicable Percentage of an amount of
cash equal to the excess, if any, of (i) the product of the “Conversion Rate”
(determined without giving effect to any Fundamental Change Adjustment or any
Discretionary Adjustment as defined below) and the amount of cash received by a
holder of one Share in such Merger Event over (ii) USD 1,000, in lieu of any
Settlement Amount determined above, which Settlement Amount shall be payable on
the tenth “Business Day” following the applicable Exercise Date.

 

Dealer will deliver cash in lieu of any fractional Shares based on (i) the
“Daily VWAP” on the last “VWAP Trading Day” of the applicable “Observation
Period” or the last “VWAP Trading Day” of the applicable Extended Observation
Period, as the case may be and (ii) the aggregate number of Note Hedging Units
exercised on any Exercise Date.

 

In addition, and notwithstanding anything to the contrary herein:

 

7

--------------------------------------------------------------------------------


 

 

 

(i) the Settlement Amount shall be determined by the Calculation Agent excluding
any increase to the “Conversion Rate” pursuant to Section 14.03 of the Indenture
(a “Fundamental Change Adjustment”) or any voluntary adjustment to the
“Conversion Rate” pursuant to Section 14.04(h) of the Indenture (a
“Discretionary Adjustment”); and

 

(ii) if Counterparty or its board of directors is permitted or required to
exercise discretion under the terms of the Indenture with respect to any
determination, calculation or adjustment (including, without limitation, any
adjustment under Section 14.05 of the Indenture, any adjustment to the terms of
the Convertible Notes following a Merger Event pursuant to Section 14.07 of the
Indenture or any determination of the fair market value of distributed property,
the volume weighted average price of Shares or the value of a “Unit of Reference
Property”) (any such determination, calculation or adjustment, a “Counterparty
Determination”), Counterparty shall consult with Dealer with respect thereto
and, if the Calculation Agent acting in good faith and in a commercially
reasonable manner disagrees with any such determination, calculation or
adjustment that is the basis of any adjustment hereunder and that involves an
exercise of discretion by Counterparty or its board of directors,
notwithstanding anything herein to the contrary, the Calculation Agent shall
make such determination, calculation or adjustment for purposes of the
Transaction in good faith and in a commercially reasonable manner.

 

Notwithstanding anything to the contrary in clause (a) immediately above (and
without limiting amounts payable or deliverable pursuant to clauses (b) and
(c) immediately above), in no event shall the sum of (x) the product of the
number of Shares delivered in respect of a Note Hedging Unit and the Applicable
Limit Price on the Settlement Date for such Note Hedging Unit and (y) the amount
of cash paid in respect of any Note Hedging Unit (including any cash in lieu of
any fractional Share), exceed the Applicable Limit for such Note Hedging Unit.

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
“Relevant Stock Exchange” to open for trading during its regular trading session
or (ii) the occurrence or existence prior to 1:00 p.m. (New York City time) on
any “Scheduled Trading Day” for the Shares for more than one half-hour period in
the aggregate during regular trading hours of any suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the “Relevant Stock Exchange” or otherwise) in the Shares or in any options
contracts or futures contracts relating to the Shares.”

 

 

 

Applicable Limit:

 

For any exercised Note Hedging Unit, an amount in USD equal to the product of
the Applicable Percentage and the excess of (i) the sum of

 

8

--------------------------------------------------------------------------------


 

 

 

(A) the amount of cash, if any, paid to the holder of USD 1,000 principal amount
of Convertible Notes converted on the related Conversion Date and (B) the
product of (x) the number of Shares, if any, delivered to the holder of USD
1,000 principal amount of Convertible Notes converted on the related Conversion
Date and (y) the Applicable Limit Price on the applicable Settlement Date over
(ii) USD 1,000.

 

 

 

Applicable Limit Price:

 

On any day, the opening price of one Share as displayed under the heading “Op”
on Bloomberg page “DISH <equity>“ (or any successor thereto).

 

 

 

Notice of Delivery Obligation:

 

No later than the “Scheduled Trading Day” immediately following the last day of
the relevant “Observation Period,” Counterparty shall give Dealer notice of the
final number of Shares and/or the amount of cash that Counterparty is required
to deliver to holders of the relevant Convertible Notes (the “Convertible
Obligation”) (it being understood that (i) Counterparty may provide a single
such notice of the aggregate Convertible Obligation for all Convertible Notes
converted on or after March 15, 2026 and (ii) for the avoidance of doubt, the
requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to “Notice of Exercise,” as set forth
above, in any way).

 

 

 

Settlement Date:

 

In respect of an Exercise Date, (i) the settlement date for the Shares or cash
to be delivered under the Convertible Notes converted on the corresponding
Conversion Date under the terms of the Indenture or (ii) if clause (a) under
“Settlement Amount” above applies to such Exercise Date, the date that falls one
Settlement Cycle following the end of the applicable Extended Observation
Period.

 

 

 

Settlement Currency:

 

USD.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Share
portion of the Settlement Amount to Counterparty in lieu of delivery through the
Clearance System.

 

 

 

Share Adjustments:

 

 

 

 

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in Sections 14.04(a), (b), (c), (d) or (e), or 14.05 of the Indenture, that
would result in an adjustment under the Indenture to the “Conversion Rate” or
any other term of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of a Fundamental Change Adjustment or a
Discretionary Adjustment.

 

For the avoidance of doubt, Dealer shall not have any delivery or

 

9

--------------------------------------------------------------------------------


 

 

 

payment obligation hereunder , and no adjustment shall be made to the terms of
the Transaction, on account of (i) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (ii) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of
Section 14.04(c) of the Indenture or the fourth sentence of Section 14.04(d) of
the Indenture).

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event
(excluding, for the avoidance of doubt, any Fundamental Change Adjustment or
Discretionary Adjustment), the Calculation Agent shall make a corresponding
adjustment in respect of any adjustment under the Indenture to any one or more
of the Strike Price, the Note Hedging Unit Entitlement, the composition of the
Shares and any other variable relevant to the exercise, settlement, payment or
other terms of the Transaction (other than the Number of Note Hedging Units)
(subject to the provisions set forth under “Settlement Amount” above in respect
of any Counterparty Determination); provided that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during an Observation Period
or Extended Observation Period but no adjustment was made to any Convertible
Note under the Indenture because the relevant “Holder” (as such term is defined
in the Indenture) was deemed to be a record owner of the underlying Shares on
the related “Conversion Date,” then the Calculation Agent acting in good faith
and in a commercially reasonable manner shall make an adjustment, as determined
by it, to the terms hereof in order to account for such Potential Adjustment
Event. In addition, if any Potential Adjustment Event, or the effective date,
“Expiration Date” or “Ex-Dividend Date” for such an event, occurs during an
Extended Observation Period, the Calculation Agent may make such further
adjustments as it determines appropriate to the Settlement Amount for the
relevant Note Hedging Units (subject to the provisions above relating to the
Applicable Limit).

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any “Share Exchange Event” as set forth in Section 14.07
of the Indenture.

 

 

 

Notice of Merger Consideration:

 

In respect of any Merger Event, Counterparty shall notify the Calculation Agent
of (i) if applicable, the weighted average of the kind and amounts of
consideration to be received by the holders of Shares in any Merger Event who
affirmatively make such an election and (ii) the details of the adjustments made
under the Indenture in respect of such Merger Event, in each case, immediately
upon determination thereof

 

10

--------------------------------------------------------------------------------


 

 

 

(and in any event prior to the effective date of the Merger Event), and
Counterparty shall deliver to Dealer a copy of the supplemental indenture
effecting such adjustments (a “Merger Supplemental Indenture”) as reasonably as
practicable following execution thereof.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Note Hedging Unit Entitlement, the
Settlement Date and any other variable relevant to the exercise, settlement or
payment or other terms of the Transaction (other than the Number of Note Hedging
Units) to the extent an analogous adjustment is required to be made pursuant to
the Indenture in connection with such Merger Event (subject to the provisions
set forth under “Settlement Amount” above in respect of any Counterparty
Determination); provided that such adjustment shall be made without regard to
any Fundamental Change Adjustment or any Discretionary Adjustment; and provided
further that the Calculation Agent may limit or alter any such adjustment
referenced in this paragraph to preserve the intended economic benefits of the
Transaction; and provided further that if, with respect to a Merger Event,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares (or depositary receipts with respect to shares) of
an entity or person that is not a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or
(ii) Counterparty following such Merger Event will not be a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia or will not be either (x) the Issuer following such Merger Event or
(y) a wholly-owned subsidiary of the Issuer following such Merger Event (which
subsidiary shall be a corporation that is organized under the laws of the United
States, any State thereof or the District of Columbia) whose obligations under
the Transaction are fully and unconditionally guaranteed by such Issuer,
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole election.

 

 

 

Nationalization, Insolvency and Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

11

--------------------------------------------------------------------------------


 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, the effectiveness, adoption or promulgation of
new regulations authorized or mandated by existing statute)” at the end of
clause (A) thereof; (ii) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (iii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line, (iv) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”; and (v) adding the words “provided that, in the case of
clause (Y) hereof and any law, regulation or interpretation, the consequence of
such law, regulation or interpretation is applied in the same manner by Dealer
to all of its similarly situated counterparties and/or similar transactions”
after the semi-colon in the last line thereof.

 

 

 

Failure to Deliver:

 

Not Applicable.

 

 

 

Insolvency Filing:

 

Applicable.

 

 

 

Hedging Disruption:

 

Applicable (except if such Hedging Disruption arises as a result of (1) a
failure of a system within the control of Dealer or (2) the possession of
material non-public information with respect to the issuer of the Shares by
those persons engaged in Dealer’s hedging activities); provided that:

 

(i)                  Section 12.9(a)(v) of the Equity Definitions is hereby
amended by (a) inserting the following words at the end of clause (A) thereof:
“in the manner contemplated by the Hedging Party on the Trade Date” and
(b) inserting the following phrases at the end of such Section:

 

“; provided that any such inability that occurs solely due to the deterioration
of the creditworthiness of the Hedging Party shall not be deemed a Hedging
Disruption. For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above, and which constitute an integral
element of the Hedging Party’s hedging activities with respect to any relevant
Transaction, must be available on commercially reasonable pricing terms.”; and

 

(ii)               Section 12.9(b)(iii) of the Equity Definitions is hereby
amended by inserting in the third line thereof, after the words “to terminate
the Transaction”, the words “if all of the Transaction is affected by such
Hedging Disruption or, if less than all of the Transaction is affected by such
Hedging Disruption, the portion of the Transaction so affected”.

 

12

--------------------------------------------------------------------------------


 

Increased Cost of Hedging:

 

Not Applicable.

 

 

 

Hedging Party:

 

Dealer [or an affiliate of Dealer that is involved in the hedging of the
Transaction] for all applicable Additional Disruption Events; provided that,
when making any determination or calculation as “Hedging Party,” Dealer [or such
affiliate] shall be bound by the same obligations relating to required acts of
the Calculation Agent as set forth in Section 1.40 of the Equity Definitions and
this Confirmation as if the Hedging Party were the Calculation Agent.

 

 

 

Determining Party:

 

Dealer for all applicable Extraordinary Events; provided that, when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if the
Determining Party were the Calculation Agent.

 

 

 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable.

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable.

 

 

 

Additional Acknowledgements:

 

Applicable.

 

Mutual Representations: Each of Dealer and Counterparty represents and warrants
to, and agrees with, the other party that:

 

(i)                           Tax Disclosure. Notwithstanding anything to the
contrary herein, in the Equity Definitions or in the Agreement, and
notwithstanding any express or implied claims of exclusivity or proprietary
rights, the parties (and each of their employees, representatives or other
agents) are authorized to disclose to any and all persons, beginning immediately
upon commencement of their discussions and without limitation of any kind, the
tax treatment and tax structure of the Transaction, and all materials of any
kind (including opinions or other tax analyses) that are provided by either
party to the other relating to such tax treatment and tax structure.

 

(ii)                        Commodity Exchange Act. It is an “eligible contract
participant” within the meaning of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in the CEA.

 

(iii)                     Securities Act. It is a “qualified institutional
buyer” as defined in Rule 144A under the U.S. Securities Act of 1933, as amended
(the “Securities Act”).

 

(iv)                    (A) It is acting for its own account, and it has made
its own independent decisions to enter into the Transaction and as to whether
the Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary, (B) it is not relying
on any

 

13

--------------------------------------------------------------------------------


 

communication (written or oral) of the other party or any of the other party’s
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from the other party or any of the
other party’s affiliates shall be deemed to be an assurance or guarantee as to
the expected results of the Transaction.

 

[(v)                   Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.]

 

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

(i)                           Counterparty is not as of the Trade Date, and
shall not be on the Effective Date (in each case after giving effect to the
transactions contemplated to occur on such date pursuant hereto), “insolvent”
(as such term is defined in Section 101(32) of the U.S. Bankruptcy Code (Title
11 of the United States Code) (the “Bankruptcy Code”)), and on each such date
Counterparty would be able to purchase 60,987,900 Shares in compliance with the
laws of the jurisdiction of Counterparty’s incorporation or organization.

 

(ii)                        Counterparty shall immediately provide written
notice to Dealer upon obtaining knowledge of the occurrence of an Event of
Default with respect to Counterparty; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Dealer in
connection with the Transaction until such information no longer constitutes
material non-public information. In addition, Counterparty shall reasonably
promptly provide written notice to Dealer of any adjustment that is made under
the Indenture on account of any Potential Adjustment Event.

 

(iii)                     Counterparty understands, agrees and acknowledges that
Dealer has no obligation or intention to register the Transaction under the
Securities Act, any state securities law or other applicable federal securities
law.

 

(iv)                    Counterparty is not, and after giving effect to the
transactions contemplated hereby will not be, an “investment company” as such
term is defined in the Investment Company Act.

 

(v)                       Counterparty understands, agrees and acknowledges that
no obligations of Dealer to it hereunder shall be entitled to the benefit of
deposit insurance and that such obligations shall not be guaranteed by any
affiliate of Dealer or any governmental agency.

 

(vi)                    Without limiting the generality of Section 13.1 of the
Equity Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging,
ASC Topic 480, Distinguishing Liabilities from Equity and ASC Topic 815-40,
Derivatives and Hedging — Contracts in Entity’s Own Equity (or any successor
issue statements), or under any other accounting guidance.

 

(vii)                 Counterparty is not entering into the Transaction and will
not make any election hereunder or under the Convertible Notes for the purpose
of (i) creating actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or (ii) raising or
depressing or otherwise manipulating the price of the Shares (or any security
convertible into or exchangeable for the Shares), in

 

14

--------------------------------------------------------------------------------


 

either case in violation of the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

 

(viii)              Counterparty’s most recent Annual Report on Form 10-K, taken
together with all reports and other documents subsequently filed by it with the
Securities and Exchange Commission pursuant to the Exchange Act, when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents) do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

 

(ix)                    Counterparty has not violated, and shall not directly or
indirectly violate, any applicable law (including, without limitation, the
Securities Act and the Exchange Act) in connection with the Transaction.

 

(x)                       To the knowledge of Counterparty and assuming that
none of Dealer or its affiliates owns or holds (however defined) any Shares
other than in connection with the Transaction, no state or local (including
non-U.S. jurisdictions) or non-U.S. federal law, rule, regulation or regulatory
order applicable to the Shares or the Issuer would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates having the power to vote, owning or holding (however
defined) Shares; provided that Counterparty makes no representation or warranty
regarding any such requirement that is applicable generally to the ownership of
equity securities by Dealer or any of its affiliates solely as a result of it or
any of such affiliates being a financial institution, investment advisor or
broker-dealer.

 

(xi)                    Counterparty shall deliver to Dealer on the Effective
Date an opinion (or opinions) of counsel, dated as of such date and reasonably
acceptable to Dealer in form and substance, with respect to (i) valid existence
of Counterparty, (ii) due authorization, execution and delivery of this
Confirmation and (iii) no conflict of the Transaction with (w) applicable
federal laws of the United States, (x) applicable laws of the State of New York
and the State of Nevada, (y) any provision of its constitutional documents
(including its articles of incorporation and by-laws) and (z) any material
agreement filed as an exhibit to Counterparty’s most recent Annual Report on
Form 10-K and any subsequent Quarterly Report on Form 10-Q or Current Report on
Form 8-K.

 

(xii)                 Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD50 million.

 

[(xiii)          Counterparty represents and warrants that it has received, read
and understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.]

 

Miscellaneous:

 

No Set-Off. Neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise, and each party hereby waives any such right of setoff.

 

Qualified Financial Contracts. It is the intention of the parties that (a) the
Transaction shall constitute a “qualified financial contract” within the meaning
of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a Non-defaulting

 

15

--------------------------------------------------------------------------------


 

Party’s rights under Sections 5 and 6 of the Agreement constitute rights of the
kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent.

 

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
hedging activities hereunder, Dealer reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on any Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date on which Dealer would be required to deliver Shares hereunder (a “Nominal
Settlement Date”), elect to deliver such Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date, as follows: (i) in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
“Observation Period” or Extended Observation Period, as the case may be) or
delivery times and how it will allocate the Shares it is required to deliver
under “Settlement” above among the Staggered Settlement Dates or delivery times;
and (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

 

Additional Termination Events.

 

(a)                                 The occurrence of an “Event of Default” with
respect to Counterparty under the terms of the Convertible Notes as set forth in
Section 6.01 of the Indenture that results in the Convertible Notes being
declared due and payable pursuant to the Indenture shall be an Additional
Termination Event, with the Transaction as the sole Affected Transaction and
Counterparty as the sole Affected Party and Dealer as the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement.

 

(b)                                 Notwithstanding anything to the contrary in
this Confirmation, the receipt of a Notice of Exercise by Dealer within the
applicable time period therefor as to which the “Conversion Rate” is increased
pursuant to a Fundamental Change Adjustment shall constitute an Additional
Termination Event as provided in this clause (b) (a “Make-Whole Unwind”). Upon
receipt of any such Notice of Exercise, Dealer shall designate an Exchange
Business Day following such Additional Termination Event (which Exchange
Business Day shall in no event be earlier than the related settlement date for
such Convertible Notes) as an Early Termination Date with respect to the portion
of the Transaction corresponding to a number of Note Hedging Units (the
“Make-Whole Conversion Note Hedging Units”) equal to the lesser of (A) the
number of such Note Hedging Units specified in such Notice of Exercise [minus
the number of “Make-Whole Conversion Note Hedging Units” (as defined in the Base
Note Hedge Confirmation), if any, that relate to such Convertible Notes](3) and
(B) the Number of Note Hedging Units as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Note Hedging Units shall be
reduced by the number of Make-Whole Conversion Note Hedging Units. Any payment
hereunder with respect to such termination shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Note Hedging Units equal to the number of Make-Whole Conversion
Note Hedging Units, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, for the avoidance of doubt,
in determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Note
Hedging Unit Entitlement that result from corresponding adjustments to the
“Conversion Rate”

 

--------------------------------------------------------------------------------

(3) Insert for Additional Note Hedge Confirmation only

 

16

--------------------------------------------------------------------------------


 

pursuant to the Fundamental Change Adjustment); provided that the amount of cash
deliverable in respect of such early termination by Dealer to Counterparty shall
not be greater than the product of (x) the Applicable Percentage and (y) the
excess of (I) (1) the number of Make-Whole Conversion Note Hedging Units,
multiplied by (2) the “Conversion Rate” (after taking into account any
applicable adjustments to the “Conversion Rate” pursuant to the Fundamental
Change Adjustment), multiplied by (3) the Applicable Limit Price on the
applicable Settlement Date determined by the Calculation Agent in good faith and
in a commercially reasonable manner over (II) the aggregate principal amount of
such Convertible Notes, as determined by the Calculation Agent in a commercially
reasonable manner.

 

(c)                                  Promptly (but in any event within five
Scheduled Trading Days) following any Repurchase Event (as defined below),
Counterparty may notify Dealer of such Repurchase Event and the aggregate
principal amount of Convertible Notes subject to such Repurchase Event (any such
notice, a “Convertible Notes Repurchase Notice”); provided that any such
Convertible Notes Repurchase Notice shall contain an acknowledgment by
Counterparty of its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder, in respect of such Repurchase Event and the delivery of
such Convertible Notes Repurchase Notice. The receipt by Dealer from
Counterparty of any Convertible Notes Repurchase Notice shall constitute an
Additional Termination Event as provided herein. Upon receipt of any such
Convertible Notes Repurchase Notice, Dealer shall designate an Exchange Business
Day following receipt of such Convertible Notes Repurchase Notice (which
Exchange Business Day shall be on or as promptly as reasonably practicable after
the related settlement date for the relevant Repurchase Event) as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Note Hedging Units (the “Repurchase Note Hedging Units”) equal to
the lesser of (A) [(x)] the aggregate principal amount of such Convertible Notes
specified in such Convertible Notes Repurchase Notice, divided by USD 1,000,
[minus (y) the number of “Repurchase Note Hedging Units” (as defined in the Base
Note Hedge Confirmation)](4) and (B) the Number of Note Hedging Units as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Note Hedging Units shall be reduced by the number of Repurchase Note
Hedging Units. Any payment hereunder with respect to such termination (the
“Repurchase Unwind Payment”) shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Note
Hedging Units equal to the number of Repurchase Note Hedging Units,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repurchase Event” means that (i) any Convertible
Notes are repurchased (whether pursuant to Section 15.02 of the Indenture or
otherwise) by Counterparty or any of its subsidiaries, (ii) any Convertible
Notes are delivered to Counterparty in exchange for delivery of any property or
assets of Counterparty or any of its subsidiaries (howsoever described),
(iii) any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (whether following acceleration of the
Convertible Notes or otherwise), or (iv) any Convertible Notes are exchanged by
or for the benefit of the Holders (as defined in the Indenture) thereof for any
other securities of Counterparty or any of its affiliates (or any other
property, or any combination thereof) pursuant to any exchange offer or similar
transaction; provided that any conversion of Convertible Notes pursuant to the
terms of the Indenture shall not constitute a Repurchase Event.

 

Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of counsel, the Shares
(the “Hedge Shares”) acquired by Dealer or any of its affiliates (collectively
for the purposes of this paragraph only, “Dealer”) for the purpose of hedging
its obligations pursuant to the Transaction cannot be sold in the public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into a customary agreement, in form and substance reasonably

 

--------------------------------------------------------------------------------

(4) Insert for Additional Note Hedge Confirmation only

 

17

--------------------------------------------------------------------------------


 

satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered offering of a substantially similar size, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities of companies of comparable size and line of business,
(C) provide disclosure letters of nationally recognized outside counsel to
Counterparty reasonably acceptable to Dealer, (D) provide other customary
opinions, certificates and closing documents customary in form for registered
offerings of equity securities and (E) afford Dealer a reasonable opportunity to
conduct a “due diligence” investigation with respect to Counterparty customary
in scope for underwritten offerings of equity securities; provided, however,
that if Dealer, in its sole discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of companies similar to Counterparty, in form
and substance reasonably satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements of companies
similar to Counterparty, all reasonably acceptable to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its commercially reasonable determination, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement); or (iii) purchase the Hedge
Shares then held by Dealer from Dealer at the VWAP Price on such Exchange
Business Days, and in the amounts, reasonably requested by Dealer. “VWAP Price”
means, on any Exchange Business Day, the per Share volume-weighted average price
as displayed under the heading “Bloomberg VWAP” on Bloomberg page DISH <equity>
AQR (or any successor thereto) in respect of the period from 9:30 a.m. to 4:00
p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, or is, in the Calculation Agent’s
reasonable discretion, erroneous, the market value of one Share on such Exchange
Business Day, as determined by the Calculation Agent using, if practicable, a
volume-weighted method). This paragraph shall survive the termination,
expiration or early unwind of the Transaction.

 

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction other than during Counterparty’s bankruptcy; provided, further, that
nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

 

No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

18

--------------------------------------------------------------------------------


 

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, provide Dealer with a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Unit Equity Percentage as determined on such day is (a) equal to or greater
than 4.5% and (b) greater by 0.5% or more than the Unit Equity Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% or more than the Unit Equity
Percentage as of the date hereof). The “Unit Equity Percentage” as of any day is
the fraction, expressed as a percentage, (i) the numerator of which is the sum
of (A) the product of the Applicable Percentage, the number of Note Hedging
Units and the Note Hedging Unit Entitlement and (B) the number of Shares
underlying any other call option transaction between Dealer as seller and
Counterparty as buyer, and (ii) the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
advisors, agents and controlling persons (each, a “Section 16 Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including reasonable attorney’s fees), joint or several, to
which a Section 16 Indemnified Person actually may become subject, as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, upon written
request, each of such Section 16 Indemnified Persons for any reasonable legal or
other expenses incurred (and supported by invoices or other documentation
setting forth in reasonable detail such expenses) in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any such suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Section 16 Indemnified Person,
such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to the Section 16 Indemnified
Person to represent the Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that any Section 16 Indemnified Person
fails promptly to notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not prejudiced as a result thereof and (y) shall
not, in any event, relieve Counterparty from any liability that it may have
otherwise than on account of this indemnity agreement. Counterparty shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any such proceeding
contemplated by this paragraph that is pending or threatened in respect of which
any Section 16 Indemnified Person is a party and indemnity could have been
sought hereunder by such Section 16 Indemnified Person, unless such settlement
includes an unconditional release of such Section 16 Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Section 16 Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to a Section 16
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty, in lieu of indemnifying such
Section 16 Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Section 16 Indemnified Person as a result of such losses,
claims, damages or liabilities. The remedies provided for in this paragraph are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Section 16 Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

 

Alternative Calculations and Dealer Payment on Early Termination and on Certain
Extraordinary Events. If Dealer owes Counterparty any amount in connection with
the Transaction pursuant to Sections 12.2, 12.3 (and “Consequences of Merger
Events” above), 12.6, 12.7 or 12.9 of the Equity Definitions (except in the case
of an Extraordinary Event (x) that is within Counterparty’s control or (y) as a
result of which the Shares have changed

 

19

--------------------------------------------------------------------------------


 

into cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the case
of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default or a Termination Event that resulted from an event or events
outside Counterparty’s control) (a “Dealer Payment Obligation”), Dealer shall
satisfy any such Dealer Payment Obligation by delivery of Termination Delivery
Units (as defined below), unless Counterparty (A) gives irrevocable telephonic
notice to Dealer, confirmed in writing within one Scheduled Trading Day, between
the hours of 9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date
or other date the Transaction is terminated, as applicable (“Notice of Cash
Termination”) and (B) remakes the representation set forth under “No Material
Non-Public Information” below on the date of such notice; provided that Dealer
shall have the right, in its sole discretion and notwithstanding a Notice of
Cash Termination, to elect to satisfy its Dealer Payment Obligation by delivery
of Termination Delivery Units. If Dealer shall deliver Termination Delivery
Units as set forth herein, within a commercially reasonable period of time
following the determination by Dealer of the number of Termination Delivery
Units, Dealer shall deliver to Counterparty a number of Termination Delivery
Units having a cash value equal to the amount of such Dealer Payment Obligation
(as determined by the Calculation Agent in good faith and in a commercially
reasonable manner), and the provisions of Sections 9.8, 9.9, 9.11 (modified as
described above) and 9.12 of the Equity Definitions shall be applicable, except
that all references to “Shares” shall be read as references to “Termination
Delivery Units”. In addition, notwithstanding anything to the contrary in the
Equity Definitions, Dealer may, in whole or in part, deliver securities
comprising Termination Delivery Units in certificated form to Counterparty in
lieu of delivery through the Clearance System.

 

“Termination Delivery Unit” means one Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of an Insolvency, Nationalization or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as determined by the Calculation
Agent. If such Insolvency, Nationalization or Merger Event involves a choice of
consideration to be received by holders, the Calculation Agent shall determine
the composition of such consideration in its commercially reasonable discretion.

 

Regulation M. Counterparty is not on the date hereof engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Counterparty, other than a distribution meeting the requirements of the
exception set forth in Sections 101(b)(10) and 102(b)(7) of Regulation M under
the Exchange Act. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

No Material Non-Public Information. Counterparty represents and warrants to
Dealer that as of the date hereof it is not aware of any material nonpublic
information concerning itself, the Shares or option contracts related to the
Shares.

 

Right to Extend. Dealer may postpone any potential Exercise Date or Settlement
Date or postpone or extend any other date of valuation or delivery with respect
to some or all of the relevant Note Hedging Units (in which event the
Calculation Agent shall make appropriate adjustments to the Settlement Amount
for such Note Hedging Units), if Dealer determines, in its commercially
reasonable judgment and, in respect of clause (ii) below, based on the advice of
counsel, that (a) a Regulatory Disruption has occurred or (b) such extension is
reasonably necessary to (i) preserve Dealer’s commercially reasonable hedging or
hedge unwind activity hereunder in light of existing liquidity conditions (but
only if there is a material decrease in liquidity relative to Dealer’s
commercially reasonable expectations on the Trade Date) or (ii) enable Dealer to
effect purchases of Shares in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were the Issuer or an affiliated purchaser of the Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures adopted in good faith by Dealer (so long as
such policies and procedures are applied generally to counterparties similar to
Counterparty and transactions similar to the Transaction). “Regulatory
Disruption” shall mean any event that Dealer determines, based on the advice of
counsel, makes it advisable with regard to any legal, regulatory or self-

 

20

--------------------------------------------------------------------------------


 

regulatory requirements or related policies and procedures adopted in good faith
by Dealer (whether or not such policies or procedures are imposed by law or have
been voluntarily adopted by Dealer), for Dealer to refrain from or decrease any
market activity in connection with the Transaction (so long as such policies and
procedures are applied generally to counterparties similar to Counterparty and
transactions similar to the Transaction).

 

Transfer or Assignment. Counterparty may transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer;
provided that the following conditions are satisfied: (i) the receipt by Dealer
of opinions and documentation reasonably satisfactory to Dealer in connection
with such transfer (including, without limitation, any account opening
documentation and any documentation with respect to “know your customer” and
related requirements), (ii) such transfer being effected on terms reasonably
satisfactory to Dealer with respect to any legal and regulatory requirements
relevant to Dealer, (iii) the transferee being a United States person (as
defined in the Internal Revenue Code of 1986, as amended), (iv) that, in
Dealer’s reasonable determination, Dealer will not be required, as a result of
such transfer, to pay the transferee an amount under Section 2(d)(i)(4) of the
Agreement greater than the amount, if any, that Dealer would have been required
to pay to Counterparty in the absence of such transfer, (v) that, in Dealer’s
reasonable determination, no Event of Default, Potential Event of Default or
Termination Event will occur as a result of such transfer and (vi) that
Counterparty will continue to be obligated to provide notices hereunder relating
to the Convertible Notes and will continue to be obligated under the provisions
set forth under “Disposition of Hedge Shares” and “Repurchase Notices” herein.
In addition, Dealer may transfer or assign all or a portion of its Note Hedging
Units hereunder at any time (x) without the consent of Counterparty, to any of
its affiliates (1) that has a long-term issuer rating that is equal to or better
than Dealer’s credit rating at the time of such transfer or assignment, or
(2) whose obligations hereunder will be guaranteed, pursuant to the terms of a
customary guarantee in a form used by Dealer generally for similar transactions,
by Dealer (provided that, in connection with any assignment or transfer pursuant
to clause (x) hereof, the guarantee of any guarantor of the relevant
transferee’s obligations under the Transaction shall constitute a Credit Support
Document under the Agreement), or (y) with Counterparty’s consent (such consent
not to be unreasonably withheld or delayed), to any third-party financial
institution that is a recognized dealer in the market for U.S. corporate equity
derivatives and that has a rating (or whose guarantor has a rating) for its long
term, unsecured and unsubordinated indebtedness of A+ or better by Standard &
Poor’s Ratings Services or its successor (“S&P”), or A1 or better by Moody’s
Investors Service, Inc. or its successor (“Moody’s”) or, if either S&P or
Moody’s ceases to rate such debt, at least an equivalent rating or better by a
substitute agency rating mutually agreed in good faith by Counterparty and
Dealer; provided that, in the case of any transfer or assignment described in
clause (x) or (y) above, (I) an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer and assignment and
(II) (a) such transfer or assignment shall not result in a deemed exchange by
Counterparty within the meaning of Section 1001 of the Internal Revenue Code of
1986, as amended, (b) Counterparty will not receive from the transferee or
assignee on any payment date or delivery date an amount or a number of Shares,
as applicable, lower than the amount or the number of Shares, as applicable,
that Dealer would have been required to pay or deliver to Counterparty in the
absence of such transfer or assignment, (c) Counterparty will not, as a result
of such transfer or assignment, be required to pay the transferee or assignee on
any payment date an amount under Section 2(d)(i)(4) of the Agreement greater
than an amount that Counterparty would have been required to pay to Dealer in
the absence of such transfer or assignment, and (d) Dealer shall cause the
transferee or assignee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably requested by Counterparty to permit
Counterparty to determine that events described in clauses (II)(b) and (c) of
this proviso will not occur upon or after such transfer or assignment.

 

If, as determined in Dealer’s sole discretion, (a) at any time (1) the
Section 16 Equity Percentage exceeds 9% or (2) Dealer, Dealer Group (as defined
below) or any person whose ownership position would be aggregated with that of
Dealer or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer
Person”) under any federal, state or local (including non-U.S.) laws, rules,
regulations or regulatory orders, or any organizational documents or contracts
of Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership, or could be reasonably viewed as meeting any of the foregoing, in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration,

 

21

--------------------------------------------------------------------------------


 

filing or notification obligations or other requirements (except for any filings
of Form 13F, Form 13H, Schedule 13D or Schedule 13G under the Exchange Act, but
including obtaining prior approval by a state, federal or non-U.S. regulator) of
a Dealer Person, or is reasonably likely (as determined by the Calculation
Agent) to result in an adverse effect on a Dealer Person, under Applicable
Restrictions, as determined by Dealer in its reasonable discretion, and with
respect to which such requirements have not been met or the relevant approval
has not been received minus (y) 1% of the number of Shares outstanding on the
date of determination (either such condition described in clause (1) or (2), an
“Excess Ownership Position”), and (b) Dealer is unable, after commercially
reasonable efforts, to effect a transfer or assignment on pricing and terms and
within a time period reasonably acceptable to it of all or a portion of the
Transaction pursuant to the preceding paragraph such that an Excess Ownership
Position no longer exists, Dealer may designate any Scheduled Trading Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
the Transaction, such that an Excess Ownership Position no longer exists
following such partial termination.  In the event that Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, a payment
shall be made pursuant to Section 6 of the Agreement as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Note Hedging Units equal to the
Terminated Portion, (ii) Counterparty shall be the sole Affected Party with
respect to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions set
forth under the caption “Alternative Calculations and Dealer Payment on Early
Termination and on Certain Extraordinary Events” shall apply to any amount that
is payable by Dealer to Counterparty pursuant to this sentence).  Dealer shall
notify Counterparty of an Excess Ownership Position with respect to which it
intends to seek a transfer or assignment promptly after becoming aware of such
an Excess Ownership Position. The “Section 16 Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer
Group”) “beneficially own” (within the meaning of Section 13 of the Exchange
Act) without duplication on such day (or to the extent that the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number) and (B) the denominator of
which is the number of Shares outstanding on such day.

 

Designation by Dealer.  Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any shares or other securities to or from Counterparty, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Counterparty to (and only to)
the extent of any such performance.

 

[Insert Dealer agency provisions, if any].

 

Severability; Illegality.  Notwithstanding anything to the contrary in the
Agreement, if compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.

 

Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION.  EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND

 

22

--------------------------------------------------------------------------------


 

CERTIFICATIONS PROVIDED HEREIN.

 

Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the “Daily VWAP”; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the “Daily VWAP”, each in a
manner that may be adverse to Counterparty.

 

Early Unwind.  In the event the sale of the [“Firm Securities”](5)[“Option
Securities”](6) (as defined in the Purchase Agreement dated as of [the Trade
Date] [August 2, 2016] between Counterparty and Deutsche Bank Securities Inc.)
is not consummated with the initial purchaser thereof for any reason by the
close of business in New York on August 8, 2016 (or such later date as agreed
upon by the parties) (August 8, 2016 or such later date as agreed upon being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (a) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (b) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default or Termination Event within Counterparty’s control)
and, as a result, Counterparty owes to Dealer an amount calculated under
Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer any amount
under “Consequences of Merger Events” above (other than as a result of a Merger
Event that resulted from an event or events within Counterparty’s control), such
amount shall be deemed to be zero.

 

Tax Form Delivery.  For the purposes of Section 4(a)(i) and (ii) of the
Agreement, (A) Counterparty agrees to deliver an executed United States Internal
Revenue Service Form W-9 (or any successor thereto), (i) upon execution of the
Confirmation; (ii) promptly upon reasonable demand by Dealer; and (iii) promptly
upon learning that any such document previously provided by Counterparty has
become obsolete or incorrect and (B) Dealer agrees to deliver to Counterparty a
properly executed U.S. Internal Revenue Service Form [W-9][W-8ECI] (or any
successor thereto), (i) upon execution of the Confirmation; (ii) promptly upon
reasonable demand by Counterparty; and (iii) promptly upon learning that any
such document previously provided by Dealer has

 

--------------------------------------------------------------------------------

(5) Insert for Base Note Hedge Confirmation

(6) Insert for Additional Note Hedge Confirmation

 

23

--------------------------------------------------------------------------------


 

become obsolete or incorrect.

 

Additional Tax Matters.

 

(i)              “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include any U.S. federal withholding tax imposed or collected pursuant
to Sections 1471 through 1474 of the U.S. Internal Revenue Code, as amended (the
“Code”), any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(ii)           “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include any tax imposed under Section 871(m) of the Code or any
regulations issued thereunder.

 

[2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol:
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment.  In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation.  For the purposes of this section:

 

(a)                                 Dealer is a Portfolio Data Sending Entity
and Counterparty is a Portfolio Data Receiving Entity;

 

(b)                                 Dealer and Counterparty may use a Third
Party Service Provider, and each of Dealer and Counterparty consents to such use
including the communication of the relevant data in relation to Dealer and
Counterparty to such Third Party Service Provider for the purposes of the
reconciliation services provided by such entity;

 

(c)                                  The Local Business Days for such purposes
in relation to Dealer are New York, and in relation to Counterparty are
Colorado;

 

(d)                                 The following are the applicable email
addresses:

 

Portfolio Data:               Dealer: [              ];

 

Counterparty: [            ];

 

Notice of discrepancy:                      Dealer: [            ];

 

Counterparty: [          ];

 

Dispute Notice:             Dealer: [          ];

 

Counterparty: [            ].

 

NFC Representation Protocol: The parties agree that the provisions set out in
the Attachment to the ISDA 2013

 

24

--------------------------------------------------------------------------------


 

EMIR NFC Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) shall apply to the Agreement as if each party were an
Adhering Party under the terms of the NFC Representation Protocol.  In respect
of the Attachment to the Protocol, (i) the definition of “Adherence Letter”
shall be deemed to be deleted and references to “Adherence Letter” shall be
deemed to be to this section (and references to “the relevant Adherence Letter”
and “its Adherence Letter” shall be read accordingly), (ii) references to
“adheres to the Protocol” shall be deemed to be “enters into the Agreement”,
(iii) references to “Covered Master Agreement” shall be deemed to be references
to the Agreement (and each “Covered Master Agreement” shall be read
accordingly), and (iv) references to “Implementation Date” shall be deemed to be
references to the date of this Confirmation.  Counterparty confirms that it
enters into the Agreement as a party making the NFC Representation (as such term
is defined in the NFC Representation Protocol).  Counterparty shall promptly
notify Dealer of any change to its status as a party making the NFC
Representation. ]

 

Governing Law; Jurisdiction:         THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

[Contractual Recognition of Bail-in

 

(a)                                                                 Each party
acknowledges and accepts that liabilities arising under this agreement (other
than Excluded Liabilities) may be subject to the exercise of the UK Bail-in
Power by the relevant resolution authority and acknowledges and accepts to be
bound by any Bail-in Action and the effects thereof (including any variation,
modification and/or amendment to the terms of this agreement as may be necessary
to give effect to any such Bail-in Action), which if the Bail-in Termination
Amount is payable by Dealer to the Counterparty may include, without limitation:

 

a.              reduction, in full or in part, of the Bail-in Termination
Amount; and/or

 

b.              conversion of all, or a portion of, the Bail-in Termination
Amount into shares or other instruments of ownership, in which case the
Counterparty acknowledges and accepts that any such shares or other instruments
of ownership may be issued to or conferred upon it as a result of the Bail-in
Action.

 

(b)                                                                 Each party
acknowledges and accepts that this provision is exhaustive on the matters
described herein to the exclusion of any other agreements, arrangements or
understanding between the parties relating to the subject matter of this
agreement and that no further notice shall be required between the parties
pursuant to the agreement in to order to give effect to the matters described
herein.

 

(c)                                                                  The
acknowledgements and acceptances contained in paragraphs (a) and (b) above will
not apply if:

 

a.              the relevant resolution authority determines that the
liabilities arising under this agreement may be subject to the exercise of the
UK Bail-in Power pursuant to the law of the third country governing such
liabilities or a binding agreement concluded with such third country and in
either case the UK Regulations have been amended to reflect such determination;
and/or

 

b.              the UK Regulations have been repealed or amended in such a way
as to remove the requirement for the acknowledgements and acceptances contained
in paragraphs (a) and (b).

 

25

--------------------------------------------------------------------------------


 

(d)                                                                 For purposes
of this paragraph:

 

a.              “Bail-in Action” means the exercise of the UK Bail-in Power by
the relevant resolution authority in respect of all transactions (or all
transactions relating to one or more netting sets, as applicable) under this
agreement.

 

b.              “Bail-in Termination Amount” means the early termination amount
or early termination amounts (howsoever described), together with any accrued
but unpaid interest thereon, in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this agreement
(before, for the avoidance of doubt, any such amount is written down or
converted by the relevant resolution authority).

 

c.               “BRRD” means Directive 2014/59/EU establishing a framework for
the recovery and resolution of credit institutions and investment firms.

 

d.            “Excluded Liabilities” means liabilities excluded from the scope
of the contractual recognition of bail-in requirement pursuant to the UK
Regulations.

 

e.             “SRM Regulation” means Regulation (EU) No 806/2014 of the
European Parliament and of the Council of 15 July 2014 establishing uniform
rules and a uniform procedure for the resolution of credit institutions and
certain investment firms in the framework of a Single Resolution Mechanism and a
Single Resolution Fund and amending Regulation (EU) No 1093/2010.

 

f.              “UK Bail-in Power” means any write-down or conversion power
existing from time to time (including, without limitation, any power to amend or
alter the maturity of eligible liabilities of an institution under resolution or
amend the amount of interest payable under such eligible liabilities or the date
on which interest becomes payable, including by suspending payment for a
temporary period) under, and exercised in compliance with, any laws,
regulations, rules or requirements (together, the “UK Regulations”) in effect in
the United Kingdom relating to the transposition of the BRRD as amended from
time to time, including but not limited to, the Banking Act 2009 as amended from
time to time, and the instruments, rules and standards created thereunder,
pursuant to which the obligations of a regulated entity (or other affiliate of a
regulated entity) can be reduced (including to zero), cancelled or converted
into shares, other securities, or other obligations of such regulated entity or
any other person.

 

g.               A reference to a “regulated entity” is to any BRRD Undertaking
as such term is defined under the PRA Rulebook promulgated by the United Kingdom
Prudential Regulation Authority or to any person falling within IFPRU 11.6, of
the FCA Handbook promulgated by the United Kingdom Financial Conduct Authority,
both as amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.]

 

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

 

(a) Counterparty

 

DISH Network Corporation
9601 South Meridian Boulevard
Englewood, CO 80112
Attention: General Counsel

Fax:  [              ]
Tel: [              ]

 

with a copy to:

 

26

--------------------------------------------------------------------------------


 

[              ]
DISH Network Corporation
9601 South Meridian Boulevard
Englewood, CO 80112
Fax: [              ]
Tel: [              ]

 

(b) Dealer

 

[        ]

 

with a copy to:

 

[        ]

 

27

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning a copy to Dealer.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours,

 

 

[DEALER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to [Base][Additional] Note Hedge Confirmation]

 

--------------------------------------------------------------------------------


 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

DISH Network Corporation

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to [Base][Additional] Note Hedge Confirmation]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

The Premium for the Transaction is set forth below.

 

Premium:                                                                                          
USD [   ]

 

--------------------------------------------------------------------------------